Citation Nr: 1337971	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-31 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971, including service in the Republic of Vietnam.  His decorations include the Purple Heart Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for PTSD.
 
In order to ensure that all potential psychiatric disorders are addressed, to include PTSD, the Board has restyled the claim on appeal as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 

VA treatment and examination reports dated from 2008 through 2009 are of record.  However, it is unclear if the Veteran has received additional treatment since 2009; thus, additional development is warranted.  Also, while the claims file does not indicate that the Veteran has received or receives private medical care, an attempt to clarify such and obtain outstanding records, if any, is warranted.  VA has a duty to assist claimants by gathering all pertinent treatment records.  38 U.S.C.A. § 5103(A) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013). 

In a November 2013 Written Brief Presentation, the Veteran's representative suggested that the Veteran possibly received disability benefits from the Social Security Administration (SSA).  Given that the Veteran's case is being remanded, clarification as to whether the Veteran receives SSA disability benefits is needed.  If so, those records must be obtained and associated with the claims file.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

It is acknowledged that the Veteran underwent a VA PTSD examination in February 2009 and that PTSD was not diagnosed.  The diagnosis was alcohol dependence.  However, service treatment records note that the Veteran complained of sleeping problems.  Additionally, the record establishes that the Veteran engaged in combat with the enemy and was exposed to events consistent with the circumstances and occurrences of such.  The Veteran's receipt of two Purple Heart Medals and CIB as well as the service-connection of physical disabilities (ulnar neuropathy of the hands) sustained from in-service wounds, shrapnel or other trauma during combat substantiate such.  The 2009 examination report also shows that the Veteran complained of sleeplessness, nightmares, and has a history of alcohol use.  Mental examination confirmed symptoms of irritability, anger outbursts, memory problems, lethargic psychomotor activity, a blunted affect and a dysphoric mood.  As noted, the diagnosis was alcohol dependence.  In response, in 2013, the Veteran's representative averred that the Veteran's PTSD symptoms were mistaken for alcoholism, even though the Veteran had not had a drink since Christmas.  

Given the Veteran's combat status, his post-service psychiatric symptoms and the passage of time since the last VA examination, the Board finds that another VA psychiatric examination is required to ascertain whether the Veteran has any acquired psychiatric disorder and if so, whether it is service related.  See Clemons, supra. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Afford the Veteran an opportunity to submit any additional information or evidence to help substantiate his claim, to include any evidence recording a diagnosis of a psychiatric disorder and opinion relating such diagnosis to service or any event of service.    

2.  Ask the Veteran if he has received any VA or non-VA psychiatric treatment since 2009.  If so, obtain any outstanding VA treatment records and associate them with the claims file.  For any identified private medical reports, provide the Veteran with the appropriate authorization for release form(s).  Obtain any available records and associate them with the claims file.  All attempts made must be documented in the claims file, to include the unavailability of any identified reports.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those reports.

3.  Ask the Veteran if he receives SSA disability benefits.  If so, contact the SSA and request copies of all decisions related to the disability benefits determination, as well as copies of all supporting documentation considered in such determination.

4.  After the above development has been completed, schedule the Veteran for a VA psychiatric disorder examination.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to the examiner for review.  The examination report must note review of the Veteran's claims file, include a discussion of the Veteran's medical history, and report all necessary findings in detail.  

The examiner must also address the following:

a) Identify any psychiatric diagnosis, to include PTSD, present.  If PTSD is not present, the examiner should state so.

b) For every psychiatric diagnosis rendered, the examiner must opine as to whether it is at least as likely as not (probability of 50 percent or greater) related to service or any event of service, to include the Veteran's combat exposure.  

c) The examiner must also comment on whether the Veteran's alcohol dependence was caused by, or aggravated by, any diagnosed psychiatric disorder, to include PTSD.  

In rendering his or her opinion(s), the examiner must provide a rationale for any conclusion reached, to include a discussion of the medical principles involved.  If the requested medical opinion cannot be given without resort to speculation, the examiner must provide an explanation for the basis of that determination; for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion. 

5.  After all of the above development has been completed, readjudicate the claim.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


